Filed 3/4/22 P. v. Hernandez CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                          F080421
           Plaintiff and Respondent,
                                                                            (Super. Ct. No. DF013887A)
                    v.

 ERNIE JAMES HERNANDEZ,                                                                 OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Kern County. Judith K.
Dulcich, Judge.
         Michael C. Sampson, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Eric L. Christoffersen and
Christopher J. Rench, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
         Ernie James Hernandez was convicted by plea of possessing a controlled
substance in a state prison. He obtained a certificate of probable cause to challenge the
trial court’s denial of a discovery motion. We conclude the motion was appropriately
denied.
                  FACTUAL AND PROCEDURAL BACKGROUND
       Hernandez is an inmate at Kern Valley State Prison. He is apparently serving an
indeterminate life sentence based on convictions in 1992 of attempted murder and
discharging a firearm at an occupied vehicle.
       On March 15, 2018, prison guards found Hernandez in possession of 0.42 grams
of heroin. The record contains multiple Form CDC-837 incident reports documenting the
offense. One report includes these statements: “Inmate Hernandez will receive a Rules
Violation Report (RVR) for violating CCR 3016(a) specifically; Possession of a
Controlled Substance in an Institution, a Division B Offense, At which time, an RVR for
the violation will be submitted, a copy placed within the Crime/Incident package and the
above mentioned will be updated via amendment. In addition, this matter may be
referred to the Kern County District Attorney’s Office for possible felony prosecution.”
       In November 2018, the Kern County District Attorney filed a criminal complaint
regarding the heroin possession. In May 2019, following a preliminary hearing,
Hernandez was charged by information with possession of a controlled substance in a
state prison (Pen. Code, § 4573.6). He was further alleged to have suffered two prior
strikes (see id., §§ 667, subds. (c)–(j), 1170.12, subds. (a)–(e)), i.e., the 1992 convictions
noted above.
       Hernandez pleaded not guilty and made a routine discovery request pursuant to
Penal Code section 1054.1. His appointed counsel later filed what is commonly known
as a Pitchess motion. (See Evid. Code, §§ 1043, 1045; Pitchess v. Superior Court (1974)
11 Cal.3d 531.) In June 2019, the trial court conducted an in camera review of the
involved prison guards’ personnel files and determined they contained no discoverable
information. The Pitchess ruling is not at issue in this appeal.



                                              2.
       In October 2019, defense counsel filed a document styled as a “MOTION TO
DISMISS ON EQUAL PROTECTION GROUNDS [AND] MOTION TO COMPEL
DISCOVERY.” The motion papers contained the following allegations: “Mr.
Hernandez’s rules violation was never referred to a 115 hearing, and he never suffered
any consequences of a 115 Rules Violation. Sometimes inmates have a pending 115
hearing, and they choose to delay that hearing until the termination of any DA filing.
Here, none was filed within the proper time frame, and as such it is now too late for a 115
to be filed or heard. The case nonetheless was referred to the District Attorney’s Office,
which chose to file this matter in this court.” 1
       The motion papers cited California Code of Regulations, title 15, section 3316,
which is entitled “Referral for Criminal Prosecution.” Under subdivision (a) of this
regulation, all criminal behavior by prisoners “shall be referred by the institution head or
designee to appropriate authorities for possible investigation and prosecution when there
is evidence substantiating each of the elements of the crime to be charged.”
Subdivision (b) of the regulation is an exception to the mandatory language of
subdivision (a). The exception states that “criminal misconduct shall not be referred to
the local district attorney if the local district attorney has submitted written notification to

1       Inmate discipline is governed by title 15 of the California Code of Regulations.
When prisoner misconduct “is believed to be a violation of law or is not minor in nature,
it shall be reported on a Rules Violation Report.” (Cal. Code Regs., tit. 15, § 3312,
subd. (a)(3).) Such reports are colloquially known as “115s,” referring to a standardized
form (Form CDC-115) used by the California Department of Corrections and
Rehabilitation. (See In re Reed (2009) 171 Cal.App.4th 1071, 1077 [“A CDC 115
documents misconduct that is ‘believed to be a violation of law or is not minor in
nature.’ ”].) Once completed, the 115 is reviewed and the matter is classified as either
“administrative” or “serious” pursuant to criteria set forth in the Code of Regulations.
(Cal. Code Regs., tit. 15, § 3313, subd. (a).) Administrative violations are resolved at a
disciplinary hearing. (Id., § 3314, subd. (b).) Serious violations subject the inmate to
both a disciplinary hearing and, if the violation is a criminal offense, referral for
prosecution. (Id., § 3315, subd. (b).) Felonious conduct automatically qualifies as a
“serious disciplinary offense.” (Id., subd. (a)(1).)


                                               3.
the institution head including criteria determining that specified crimes shall not be
prosecuted if the crime involved meets such criteria.” (Cal. Code Regs., tit. 15, § 3316,
subd. (b).)
       In his motion, Hernandez claimed to have “reason to believe that a memorandum
of understanding (MOU) exists between the District Attorney’s Office and Kern Valley
State Prison.” He further alleged:

       “The defense made a request of the Deputy District Attorney on
       October 15, 2019, as well as on previous occasions in other matters. It is
       unknown, without seeing the MOU, whether the Kern County District
       Attorney’s Office takes filings from 115s, or from some other mechanism.
       The mechanism for referral is relevant to the question of whether filing the
       case as a felony violates Mr. Hernandez’s rights. The issue for the defense
       is this: if the District Attorney’s understanding with the prison is that the
       District Attorney’s Office files cases from 115 referrals, then the fact that
       Mr. Hernandez never had a 115 also means this matter should never have
       been referred to the District Attorney’s Office for prosecution.”
       The motion was supported by an attorney declaration made on “information and
belief.” The declaration contained two substantive assertions: (1) “The defense
requested the MOU and any paperwork supporting the filing of this incident as a 115”
and (2) “I believe that such MOU exists and that it is, or may be, applicable to
Mr. Hernandez’s case.”
       Based on the assumed existence of supporting evidence in the MOU, it was argued
that “[a] similarly situated inmate would never have had a matter referred to the District
Attorney’s Office, because the District Attorney’s MOU would not have included cases
which occurred outside the 115 process.” According to the defense, “If Mr. Hernandez’s
case falls outside of the MOU, then the matter should be dismissed outright on
jurisdictional and equal protection grounds.” The motion concluded by stating, “If the
District Attorney is unwilling to disclose the MOU, then in the alternative the defense
requests an in camera hearing, where the MOU can be filed under seal with the court.



                                             4.
       In unverified opposition papers, the prosecutor confirmed that an MOU “does
exist between the Kern County District Attorney’s Office and California Department of
Corrections and Rehabilitation.” However, “It is not the policy or practice of [the district
attorney’s] office to release the MOU in regards to discovery requests. Furthermore, it is
not required under [Brady v. Maryland (1963) 373 U.S. 83 (Brady)] or Penal Code
[section] 1054 that this MOU be disclosed to the defense.”
       The opposition brief also stated, “[T]he Defense is incorrect in its belief that the
District Attorney’s Office files cases from 115 referrals. The discretion of whether to
prosecute a case for criminal charges is left to the District Attorney’s Office after taking
into account all circumstances of the offense.” Citing the Crime Victims Justice Reform
Act of 1990 (Proposition 115), the prosecutor further argued the MOU was outside the
scope of any required discovery. In the alternative, the prosecutor agreed that “an in
camera hearing should be conducted where the MOU can be filed under seal with the
court.”
       The motion was heard on October 24, 2019. Defense counsel argued, “I’m
informed and believe that there is an MOU, memorandum of understanding, between the
District Attorney’s office and each individual facility at CDCR. Mr. Hernandez never
had a 115 for the conduct alleged in this case.” The argument continued:

       “So my position is—so I don’t know what’s in the MOU. My position is
       that if the MOU says we’re only going to take cases that come through a
       115 process, and nonetheless Mr. Hernandez’s case was filed, that he has
       an equal protection argument that similarly situated inmates did not have
       cases filed by the D.A.’s office, but his was. [¶] … [¶] … I don’t know
       exactly what is in the MOU, though, so I’m making a contingent argument.
       So what I would ask is if I don’t get the MOU directly, if the Court could
       review it in camera and then use that to determine if I’m entitled to see it or
       if there’s a basis for the motion based on what’s in the MOU.”




                                              5.
       The prosecutor submitted on the written opposition, adding, “I don’t think it’s
relevant.” Immediately thereafter, the judge said, “I’m going to deny the motion, deny
the request.” No further explanation was provided.
       On November 7, 2019, Hernandez accepted a plea bargain. He pleaded no contest
to the drug possession charge in exchange for an indicated sentence of six years, i.e., the
middle term doubled because of an admitted prior strike, and the granting of a defense
motion to dismiss the second strike allegation. The possibility of an appeal was not
discussed on the record, but a timely notice of appeal was filed one month later.
       Hernandez’s request for a certificate of probable cause, which was summarily
granted, contained the following statement:

       “A Motion to Dismiss on Equal Protection Grounds and a Motion for
       Discovery were both denied. Counsel believes there is a MOU—
       Memorandum of Understanding between the prison and the District
       Attorney’s Office, where the DA specifies the cases that the office will
       accept from the prison. This MOU was requested but its disclosure was not
       granted. The case at hand involves a matter that never went through an in-
       prison disciplinary hearing under 115. If the MOU specifies that the DA
       will accept cases that have gone through 115 proceedings, but not others,
       then this case falls outside the MOU and should be dismissed on equal
       protection grounds. The motion for discovery and the motion to dismiss
       were both denied before the plea was entered. They should have been
       granted.”
                                      DISCUSSION
       The question presented is whether Hernandez carried his burden as the moving
party on the discovery motion. The relief sought is a remand to the trial court “with
orders to review the MOU in camera and disclose any material information to the
defense.” Both Hernandez and the People characterize the dispute as a Brady issue,
which it is not.
       “Pursuant to Brady v. Maryland, supra, 373 U.S. 83, ‘ “the prosecution must
disclose material exculpatory evidence….” ’ ” (People v. Beck and Cruz (2019)



                                              6.
8 Cal.5th 548, 668.) Whereas Brady concerns evidence regarding guilt or innocence (see
People v. Salazar (2005) 35 Cal.4th 1031, 1043), a claim of discriminatory prosecution
challenges the legality of the proceedings. “Although referred to for convenience as a
‘defense,’ a defendant’s claim of discriminatory prosecution goes not to the nature of the
charged offense, but to a defect of constitutional dimension in the initiation of the
prosecution. [Citation.] The defect lies in the denial of equal protection to persons who
are singled out for a prosecution that is ‘deliberately based upon an unjustifiable standard
such as race, religion, or other arbitrary classification.’ ” (Baluyut v. Superior Court
(1996) 12 Cal.4th 826, 831 (Baluyut).)
       Since the discovery at issue does not relate to guilt or innocence, Hernandez’s
reliance on Pennsylvania v. Ritchie (1987) 480 U.S. 39 and People v. Webb (1993)
6 Cal.4th 494 is misplaced. Those cases discuss a trial court’s duty in a discovery dispute
to review assertedly privileged evidence to determine whether it is “material to guilt or
punishment.” (Ritchie, at p. 57.) “When the state seeks to protect such privileged items
from disclosure, the court must examine them in camera to determine whether they are
‘material’ to guilt or innocence.”2 (Webb, at p. 518.)
       The type of discovery request Hernandez made below is informally known as a
Murgia motion. (See Murgia v. Municipal Court (1975) 15 Cal.3d 286 (Murgia).) The
Murgia case “held that when a defendant seeks to defend a criminal prosecution based on
discriminatory prosecution, ‘traditional principles of criminal discovery mandate that
defendants be permitted to discover information relevant to such a claim.’ ” (People v.
Montes (2014) 58 Cal.4th 809, 828 (Montes), quoting Murgia, at p. 306.)
       “At the time of the Murgia decision, criminal discovery in California, unlike civil
discovery, was ‘strictly a judicial creation.’ [Citation.] However, in 1990, Proposition


2     The irrelevance of Ritchie and Webb is further demonstrated by the fact the
prosecution never claimed the MOU was a privileged document.


                                             7.
115 was passed, and it included the Criminal Discovery Statute, [Penal Code]
section 1054 et seq. Section 1054, subdivision (e), states that ‘no discovery shall occur in
criminal cases except as provided by this chapter, other express statutory provisions, or as
mandated by the Constitution of the United States.’ ” (Montes, supra, 58 Cal.4th at
p. 828.) “Discovery related to a claim of discriminatory prosecution is not provided for
in section 1054.1, which sets forth the prosecutor’s discovery obligations, or in any other
statute.” (Ibid.)
       In United States v. Armstrong (1996) 517 U.S. 456 (Armstrong), “the United
States Supreme Court assumed discovery based on a defense of discriminatory
prosecution was available to a criminal defendant defending against a federal charge in
federal district court. [Citation.] The majority opinion held such discovery was not
based on Federal Rules of Criminal Procedure … and left open the question of whether
this discovery was constitutionally based or was based on a federal district court’s
inherent discovery powers.” (Montes, supra, 58 Cal.4th at p. 829.) In People v. Superior
Court (Baez) (2000) 79 Cal.App.4th 1177 (Baez), the Sixth Appellate District relied on
Armstrong in holding that “a Murgia discovery motion is constitutionally compelled
discovery based on federal equal protection, and thus survives the passage of Proposition
115.” (Montes, at p. 828, citing Baez, at p. 1188.) The Baez court also held the standard
of review for rulings on Murgia motions is abuse of discretion. (Baez, at p. 1185.)
       In Montes, which was decided nearly 14 years after Baez, the California Supreme
Court considered a challenge to a trial court’s denial of a Murgia motion. The high court
acknowledged the Baez decision before “assum[ing] for the sake of argument that [the]
defendant’s Murgia discovery motion was validly made.” (Montes, supra, 58 Cal.4th at
p. 829.) It then “turn[ed] to the question of whether [the] defendant made the requisite
showing under state or federal standards to obtain the discovery he sought through the
motion.” (Ibid.)



                                             8.
       “Under our state law standard, a Murgia motion must ‘ “describe the requested
information with at least some degree of specificity and must be sustained by plausible
justification.” ’ [Citations.] We have held a showing of ‘plausible justification’ requires
a defendant to ‘show by direct or circumstantial evidence that prosecutorial discretion
was exercised with intentional and invidious discrimination in his case.’ [Citation.]
Similarly, under the federal standard, a defendant must produce ‘ “some evidence” ’
tending to show the existence of both a discriminatory effect and the prosecutor’s
discriminatory intent.” (Montes, supra, 58 Cal.4th at p. 829, italics omitted.)
       The Montes court did not decide which of the two standards applied to the
defendant’s claim. The justices unanimously concluded “the trial court did not err by
denying the discovery motion under either the Murgia or Armstrong standard.” (Montes,
supra, 58 Cal.4th at p. 832.) Recently, in People v. Suarez (2020) 10 Cal.5th 116, the
California Supreme Court again assumed the continuing validity of Murgia motions.
(Suarez, at p. 177.) Quoting heavily from Montes, the Suarez court reiterated the moving
party’s threshold burdens under federal and state law but once again refrained from
deciding which standard applies. The justices upheld the trial court’s denial of the
Murgia motion, concluding the defendant had “not made the requisite showing.”
(Suarez, at p. 178.)
       The Baez opinion appears to be the last published Court of Appeal decision on this
subject. Since the viability of Murgia motions now depends on a federal constitutional
basis for the discovery, Baez concludes such motions are governed by the Armstrong
standard. (Baez, supra, 79 Cal.App.4th at pp. 1188‒1190.) We agree with this
reasoning. (See Pen. Code, §§ 1054, subd. (e) [“no discovery shall occur in criminal
cases except as provided by this chapter, other express statutory provisions, or as
mandated by the Constitution of the United States”], 1054.5, subd. (a) [“No order
requiring discovery shall be made in criminal cases except as provided in this
chapter….”].)

                                             9.
       “In the ordinary case, ‘so long as the prosecutor has probable cause to believe that
the accused committed an offense defined by statute, the decision whether or not to
prosecute … generally rests entirely in his [or her] discretion.’ ” (Armstrong, supra,
517 U.S. at p. 464; accord, People v. Lucas (1995) 12 Cal.4th 415, 477.) “As a result,
‘the presumption of regularity supports’ their prosecutorial decisions and, ‘in the absence
of clear evidence to the contrary, courts presume that they have properly discharged their
official duties.’ ” (Armstrong, at p. 464, italics added.) There is also a “ ‘background
presumption’ that ‘the showing necessary to obtain [related] discovery should itself be a
significant barrier to the litigation of insubstantial claims.’ ” (Baez, supra, 79
Cal.App.4th at p. 1189, quoting Armstrong, supra, 517 U.S. at pp. 463‒464.)
       To establish a claim of discriminatory prosecution, “ ‘the defendant must prove:
(1) “that he has been deliberately singled out for prosecution on the basis of some
invidious criterion”; and (2) that “the prosecution would not have been pursued except
for the discriminatory design of the prosecuting authorities.” ’ ” (Baluyut, supra,
12 Cal.4th at p. 832.) “ ‘The justifications for a rigorous standard for the elements of a
selective-prosecution claim … require a correspondingly rigorous standard for discovery
in aid of such a claim.’ ” (Baez, supra, 79 Cal.App.4th at p. 1189, quoting Armstrong,
supra, 517 U.S. at p. 468.) Accordingly, the defendant’s burden on a Murgia motion is to
produce “ ‘some evidence tending to show the existence of the essential elements of the
defense,’ [i.e.,] discriminatory effect and discriminatory intent.” (Armstrong, at p. 468,
italics added; accord, Baez, at pp. 1190‒1191.)
       Hernandez argued the mere showing of anomalous circumstances regarding “115
proceedings” at the prison was sufficient to establish an equal protection violation.
However, “an equal protection violation does not arise whenever officials ‘prosecute one
and not [another] for the same act’ [citation]; instead, the equal protection guarantee
simply prohibits prosecuting officials from purposefully and intentionally singling out
individuals for disparate treatment on an invidiously discriminatory basis.” (Murgia,

                                             10.
supra, 15 Cal.3d at p. 297.) “Unequal treatment which results simply from laxity of
enforcement or which reflects a nonarbitrary basis for selective enforcement of a statute
does not deny equal protection and is not constitutionally prohibited discriminatory
enforcement.” (Baluyut, supra, 12 Cal.4th at p. 832.)
         Hernandez failed to even allege a discriminatory basis for the supposedly disparate
treatment, e.g., because of his age, race, or membership in some other protected class.
Nor did he allege that the Kern County District Attorney does not ordinarily prosecute
inmates for drug possession. The People make similar observations in the respondent’s
brief.
         The People argue “Hernandez did not make a plausible showing that disclosure of
the MOU, assuming it did request that incidents culminating in prison disciplinary
proceedings be referred for criminal prosecution, would have created a reasonable
probability of prevailing on his motion to dismiss. The contents Hernandez hoped were
in the MOU would not even have shown why the prosecution charged him, let alone that
the prosecution purposefully and intentionally singled him [out] based on a
discriminatory reason and would not have prosecuted him but for that discrimination.…
[¶] … He marshalled no evidence showing that he was prosecuted because of his race,
religion, or some other reason untethered to legitimate law enforcement goals.”
         In Baez, while addressing the abuse of discretion standard, the Sixth Appellate
District discussed the “pre-Proposition 115” case of People v. Ashmus (1991) 54 Cal.3d
932. (Baez, supra, 79 Cal.App.4th at p. 1185.) In Ashmus, which was decided under the
state law “plausible justification” test, the defendant’s supporting evidence did show that
the district attorney “treated different defendants differently.” (Ashmus, at p. 980.) “But
those facts were simply insufficient to support a claim that the district attorney’s policies
and practices might be arbitrary and capricious or invidiously discriminatory.” (Ibid.)
The California Supreme Court determined “that the trial court’s ruling must be upheld
because the trial court could reasonably have concluded that the defendant failed to

                                             11.
satisfy his burden.” (Baez, at p. 1185.) “Further, it could reasonably have concluded that
he could not have supplied what was lacking after an evidentiary hearing.” (Ashmus, at
p. 980.)
       Here, the trial court could have reasonably concluded Hernandez failed to meet the
“ ‘rigorous standard’ ” under which Murgia motions are evaluated. (Baez, supra,
79 Cal.App.4th at pp. 1189.) It was his burden to produce “ ‘some evidence’ in support
of his discriminatory prosecution claim” (id. at pp. 1190‒1191), but he proffered an
attorney declaration consisting of speculation regarding the contents of the MOU. Since
the evidence Hernandez hoped to find therein would not have shown he was “singled out
for a prosecution that [was] ‘deliberately based upon an unjustifiable standard such as
race, religion, or other arbitrary classification’ ” (Baluyut, supra, 12 Cal.4th at p. 831),
the trial court was justified in declining to review the MOU.
                                      DISPOSITION
       The judgment is affirmed.



                                                                 DE SANTOS, J.
WE CONCUR:



FRANSON, ACTING P. J.



PEÑA, J.




                                              12.